Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/9/21 have been fully considered but they are not persuasive.
Applicant states: “Applicant respectfully submits that the terms “physical unit,” “virtual unit” and “web browser’ are all understood as having sufficient definite meaning as the name of structure by persons having ordinary skill in the art. In addition to the claims and specification explaining the structure for these terms, all three terms are also used in the field, as a simple Google search will reveal. Accordingly, Applicant respectfully requests that the Examiner indicate that the claims are no longer being interpreted under 35 U.S.C. § 112(f).”
Examiner states: Examiner respectfully disagrees. As written, the limitations “physical unit,” “virtual unit” and “web browser” are not limited to physical structure. Furthermore, the specification does not appear to define such units as strictly physical. For these reasons, Examiner maintains the 112(f) interpretation.
Applicant states: “First, Applicant submits that Yano is not prior art with respect to the present
application because Yano is a national phase application of a PCT Application No. PCT/JP2015/071529 with an international filing date of July 29, 2015, which is later than the priority date of the present application (May 6, 2015). See MPEP 901. 03 “a U.S. patent application publication of a National Stage application is considered to be prior art under 35 U.S.C. 102(a)(2) as of the international filing date, or an earlier effective U.S. filing date.” Therefore, the rejections of claims 16-35 based on Yano is improper. Further, Yano claims priority from a Japanese Patent Application No. 2014-157422 filed on August 8, 2014 (hereinafter “Yano-JP’). To the extent that the Examiner attempts to rely on the Japanese Patent Application, Applicant respectfully submits that Yano-JP is not prior art with respect to the present application because the publication date of Yano-JP is October 28, 2015, which is later than the priority date of the present application (May 6, 2015). See MPEP 901. 05 “In general, a foreign patent, the contents of its application, or segments of its 
Examiner states: Examiner respectfully disagrees. According to “35 U.S.C. 119   Benefit of earlier filing date; right of priority” states “(a) An application for patent for an invention filed in this country by any person who has, or whose legal representatives or assigns have, previously regularly filed an application for a patent for the same invention in a foreign country which affords similar privileges in the case of applications filed in the United States or to citizens of the United States, or in a WTO member country, shall have the same effect as the same application would have if filed in this country on the date on which the application for patent for the same invention was first filed in such foreign country, if the application in this country is filed within twelve months from the earliest date on which such foreign application was filed; but no patent shall be granted on any application for patent for an invention which had been patented or described in a printed publication in any country more than one year before the date of the actual filing of the application in this country, or which had been in public use or on sale in this country more than one year prior to such filing.” Therefore, for these reasons, Examine maintains that the effective filing date of Yano is 8/1/14.
Applicant states: “Moreover, in rejecting claim 16, the Examiner acknowledges that the combination
of Yano and Ng fails to teach “the VDI-aware WebRTC application implemented in the second web browser controls said at least one browser function of said first web browser running at the physical unit to remotely control the local device controller of the physical unit.” Office Action at 16. Recognizing this deficiency, the Examiner cites Zeidan and alleges that Zeidan discloses this recitation. Zeidan, however, describes “a solution for interoperation and migration between SIP-based systems and the emerging standards for WebRTC by an exemplary implementation and enhancement of an open source videoconferencing system.” Zeidan at Abstract. While Zeidan’s solution enables “participants to draw text and images on live streamed slides on video conferencing
session” (Zeidan at 4.6.), Zeidan’s solution is based on uploading it to the videoconferencing server and then add it to a live videoconferencing session. Zeidan at 4.5. Zeidan does not disclose or suggest an “application implemented in the second web browser controls said at least one browser function of said first web browser running at the physical unit to remotely control the local device 
Examiner states: Examiner respectfully disagrees. Zeidan teaches that video conferencing with whiteboard functionality is implemented within terminals web browsers to share video, images, files across a network. Zeidan further teaches “This solution can be integrated in enterprise, social and educational networks and platforms, allowing users to invite each other to join live videoconferencing sessions, to share and stream documents, to create and download virtual whiteboards using both SIP and WebRTC technologies from any device that supports the SIP protocol.” Therefore, Examiner maintains claim rejection regarding “application implemented in the second web browser controls said at least one browser function of said first web browser running at the physical unit to remotely control the local device controller of the physical unit”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

 Claims 16-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims (1-20) respectively of copending U.S. Patent Application No. 15/571366. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims (16-35) are provisionally rejected on the ground of nonstatutory double patenting over claims (1-20) in view of prior art respectively of copending Application No. 15/571366. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented. The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:
The claim similarities of the current application and application 15/571366 are provided in the table below.
INSTANT APPLICATION
U.S. PATENT APPLICATION 15/571366 in view of prior art
Claim 16. (New) A communication apparatus for controlling accessible one or more browser functions of a physical side of a remote or virtual desktop environment, comprising: a physical unit of a user on the physical side, the physical unit configured to set up a virtual desktop infrastructure (VDI) 
17.    (New) The communication apparatus of claim 16, wherein each of said at least one browser function relates to real-time data handling at the physical unit for media data that includes at least one of audio data, video data, speech data, transaction data, and gaming data.
18.    (New) The communication apparatus of claim 16, wherein the at least one browser function includes at least one of: utilizing said WebRTC data channel invoking media capturing or replaying capabilities of devices of the physical unit, and an RTC peer connection API utilizing said WebRTC data channel invoking corresponding WebRTC protocols establishing a real-time data connection from the physical unit to a third party on behalf of the virtual unit.
19.    (New) The communication apparatus of claim 16, wherein the first WebRTC media 
20.    (New) The communication apparatus of claim 16, wherein said at least one browser function includes capturing or replay of end-to-end real-time data delivered or received towards a third party, and wherein said local device API is enabled in said first web browser run at the physical unit.
21.    (New) The communication apparatus of claim 16, wherein a head-less WebRTC extension is implemented in the WebRDS application implemented in the first web browser in the physical unit, said head-less WebRTC extension comprising a data channel server cooperable with a first data channel API assigned to said first WebRTC media engine enabled in said first web browser running at the physical unit.
22.    (New) The communication apparatus of claim 21, wherein the head-less WebRTC extension is downloaded JavaScript code.

24.    (New) The communication apparatus of claim 21, wherein said head-less WebRTC extension is implemented in said first web browser independently from said WebRDS application.
25.    (New) The communication apparatus of claim 16, wherein said VDI-aware WebRTC application comprises a WebSocket client cooperable with a WebSocket stack implemented and assigned to a WebSocket API enabled in said second web browser run at the virtual unit.
26.    (New) A server comprising: a processor connected to a non-transitory computer readable medium, the server configured to provide a virtual desktop unit for a physical unit when connected via a network so that web browser runs at said virtual desktop unit and a WebRTC data channel established between said web browser and a further web browser running at said physical unit, the 
27.    (New) The server of claim 26, wherein the server is configured to control the accessible browser functions of said further web browser running at the physical unit utilizing said WebRTC data channel via a control process comprising:controlling the further web browser so that a virtual desktop infrastructure (VDI) WebRTC application remotely controls a local device controller of the physical unit that is assigned to a local device application programming interface (API) for controlling local media via a local media channel.
28.    (New) The server of claim 27, wherein the accessible browser functions of said further web browser relates to real-time data handling at the physical unit for media data that includes at least one of audio data, video data, speech data, transaction data, and gaming data.
29.    (New) The server of claim 27, wherein the accessible browser functions of said further web browser includes at least one of:

30.    (New) The server of claim 27, wherein the accessible browser functions of said further web browser includes capturing or replaying of end-to-end real-time data delivered or received towards a third party,
31.    (New) The server or claim 27, wherein said WebRTC data channel is establishable between a first WebRTC media engine enabled and assigned to a first data channel API implemented in said further web browser running at the physical unit and a second WebRTC media engine enabled and assigned to a second data channel API implemented in said web browser running at the virtual unit.
32.    (New) A method of controlling one or more accessible browser functions of a physical side of a remote or virtual desktop environment, said method comprising:

33. (New) The method of claim 32, wherein said data channel is a WebRTC data channel established between a first WebRTC media 
34. (New) The method of claim 32, wherein the data channel is a WebRTC data channel.
35. (New) The method of claim 32, wherein the at least one browser function of said first web browser relates to real-time data handling at the physical unit for media data that includes audio data, video data, speech data, transaction data, and/or gaming data.

2.    (Currently Amended) The method of claim 1; wherein each of said at least one browser function relates to real-time data handling at the physical unit for media data that includes at least

one of audio data, video data, speech data, transaction data, and gaming data.
3.    (Currently Amended) The method of claim 1 wherein the at least one browser  function includes at least one of:
utilizing said WebRTC data channel invoking media capturing or replaying capabilities of devices of the physical unit, and
an RTC peer connection API utilizing said WebRTC data channel invoking corresponding WebRTC protocols establishing a real-time data connection from the physical unit to a third party on behalf of the virtual unit.
4.    (Currently Amended) The method of claim 1 wherein the first WebRTC media engine is enabled and assigned to a first data channel API implemented in said first web browser running at the physical unit and the second WebRTC media engine is enabled and assigned to a second data channel API 
5.    (Currently Amended) The method of claim 1 wherein said at least one browser function includes capturing or replay of end-to-end real-time data delivered or received towards a third party, and wherein said local device API is enabled in said first web browser run at the physical unit.
6.    (Currently Amended) The method of claim 1 wherein a head-less WebRTC extension is implemented in the WebRDS application implemented in the first web browser in the physical unit, said head-less WebRTC extension comprising a data channel server cooperable with a first data channel API assigned to said first WebRTC media engine enabled in said first web browser running at the physical unit.
7.    (Currently Amended) The method of claim wherein the head-less WebRTC extension is downloaded JavaScript code.
8.    (Currently Amended) The method of claim 6 further comprising a step of downloading said WebRDS application to said first web browser running at said physical unit from a remote

9.    (Currently Amended) The method of claim 6 wherein said head-less WebRTC extension is implemented in said first web browser independently from said WebRDS application.
10.    (Currently Amended) The method of claim 1; wherein said VDI-aware WebRTC application comprises a WebSocket client cooperable with a WebSocket stack implemented and assigned to a WebSocket API enabled in said second web browser run at the virtual unit.
11.    (Previously Presented) A method of controlling one or more accessible browser functions of a physical side of a remote or virtual desktop environment, said method comprising: setting up a virtual desktop infrastructure (VDI) between a physical unit of a user on a physical side, and a virtual unit assigned to said user, on a virtual or remote side; running a first web browser at the physical unit and a second web browser at the virtual unit, wherein each web browser has at least one browser function, wherein a VDI-aware Web Real-Time Communication (WebRTC) application is implemented in the 
12.    (Currently Amended) The method of claim 11 further comprising exchanging realtime data with a remote party through a first WebRTC media engine implemented in said first web browser running at the physical unit.

14.    (Currently Amended) A software product for controlling accessible browser functions on a physical side of a remote desktop or virtual desktop environment remotely from a virtual side of such environment, said software product being stored on computer-readable medium, and said software product directly loadable into an internal memory of a computer, and said software product comprising program code for performing the steps of the method of claim JJ_ 26 when said software product is executed by said computer.
15.    (Currently Amended) The method of claim 11 wherein said at least one browser function is controlled by a first API 
a first local device API utilizing said WebRTC data channel invoking media capturing or replaying capabilities of devices of the physical unit, and an RTC peer connection API utilizing said WebRTC data channel invoking corresponding WebRTC protocols establishing a real-time data connection from the physical unit to a third party on behalf of the virtual unit.
16.    (Currently Amended) The method of claim 11; wherein said WebRTC data channel is established between a first WebRTC media engine enabled and assigned to a first data channel API implemented in said first web browser running at the physical unit and a second WebRTC media engine enabled and assigned to a second data channel API implemented in said second web browser running at the virtual unit.
17.    (Currently Amended) The method of claim 11 wherein a head-less WebRTC extension is implemented in a WebRDS application implemented in the first web browser in the physical unit, said head-less WebRTC extension comprising a data channel server cooperable with a first data channel 
18.    (Currently Amended) The method of claim    wherein said at least one browser
function is controlled by a first API implemented at the first web browser, wherein said first API is at least one of: a first local device API utilizing said WebRTC data channel invoking media capturing or replaying capabilities of devices of the physical unit, and an RTC peer connection API utilizing said WebRTC data channel invoking corresponding WebRTC protocols establishing a real-time data connection from the physical unit to a third party on behalf of the virtual unit.
19.    (Previously Presented) A method of controlling one or more accessible browser functions of a physical side of a remote or virtual desktop environment, said method comprising: setting up a virtual desktop infrastructure (VDI) between a physical unit of a user on a physical side, and a virtual unit assigned to said user, on a virtual or remote side; running a first web browser at the physical unit and a second web browser at the virtual unit, wherein each web browser has at least one browser function, wherein a VDI-
20. The method of claim 19 wherein said WebRTC data channel is established between a first WebRTC media engine enabled and 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitation 16 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “physical unit”, “virtual unit”, first/second “web browser” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16-20, 25-30, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (Pub. No. US 2017/0214682) in view of Ng (NPL, 2014, “A P2P-MCU Approach to Multi-Party Video Conference with WebRTC”) in further view of Zeidan (NPL, 2014, “WebRTC enabled multimedia conferencing and collaboration solution”).
Claim 16, Yano teaches “a communication apparatus for controlling accessible one or more browser functions of a physical side of a remote or virtual desktop environment, comprising: a physical unit of a user on the physical side, the physical unit configured to set up a virtual desktop infrastructure (VDI) between the physical unit and a virtual unit assigned to said user, on a virtual or remote side ([Fig. 1] infrastructure [0017] FIG. 4A is an explanatory view of a virtual desktop of the virtual machine, and FIG. 4B is an explanatory view of a virtual desktop display in a display unit of the terminal.); the physical unit having a first web browser the virtual unit having a second web browser; each of the first web browser and the second web browser has at least one browser function related to real-time data communication ([0031] “FIG. 5A is an explanatory view of display content 118 in a browser 116 of the virtual machine 108, and FIG. 5B is an explanatory view of virtual desktop display 16 in the display unit 14 of the terminal 12. The following will describe a case in which the terminal 12a uses the communication server 100.” [0046] The user can browse by operating the browser 116 via the terminal 12a. The display content 118 displayed in the browser 116 by the user's operation (see FIG. 5A) is displayed as the virtual desktop display 16 in the display unit 14 (see FIG. 5B). [0047] Here, the terminal 12a connects to the virtual machine 108 using the remote desktop connection based on the remote display protocol. Therefore, the information acquired via the public line 46 is limited to the content displayed in the browser 116 on the virtual desktop 112.)”. 
However, Yano may not explicitly teach the remaining limitations.
Ng teaches “wherein a VDI-aware Web Real-Time Communication (WebRTC) application is implemented in the second web browser in the virtual unit and a Web Remote Desktop Service (WebRDS) application is implemented in the first web browser in the physical unit ([A. General View] “WebRTC browsers that want to join a conference can be connected in a variety of ways. For simplicity, we use a A P2P-MCU Approach to Multi-Party Video Conference with WebRTC centralized web server to handle signaling between WebRTC capable browsers as illustrated in Fig. 1.” [C. Peer-to-Peer MCU] MCU host runs in a desktop browser which is normally behind a NAT.); said WebRDS application implemented in the first web browser and the VDI-aware WebRTC application implemented in the second web browser are configured to establish a WebRTC data channel between via a first WebRTC media engine of the first web browser and a second WebRTC media engine of the second web browser ([A. General View] “The connections between signaling server and browser are based on WebSocket [4]. However, XHR/JSONP Polling can replace WebSocket connection in restricted environment such as 3G environment. Business logics are programmed in JavaScript.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Ng with the teachings of Yano in order to provide a system that teaches utilizing WebRTC. The motivation for applying Ng teaching with Yano teaching is to provide a system that allows for real time communication between browsers. Yano and Ng are analogous art directed towards networked applications. Together Yano, Ng teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Ng with the teachings of Yano by known methods and gained expected results. 
However, the combination may be silent regarding further details of WebRTC.
Zeidan teaches “a local device controller that is assigned to a local device application programming interface (API) for controlling local media via a local media channel;… said virtual unit configured to utilize said WebRTC data channel established between the physical unit and the virtual unit so that the VDI-aware WebRTC application implemented in the second web browser controls said at least one browser function of said first web browser running at the physical unit to remotely control the local device controller of the physical unit that is assigned to the local device API (i.e. javascript) for controlling local media (i.e. example video conferencing, whiteboard) via a local media channel ([3.3 Development of additional services] The previous sections presented the architecture and implementation of the system providing videoconferences with a HD resolution. Furthermore, the open source solution was extended and modified to embed documents. This development enables participants to interact and deal with documents within a live videoconferencing session. The slide presentations development can be divided into the following components: • File upload Servlet: This component is used to upload the document to the videoconferencing server • Converters: Four converters that can be used to convert PowerPoint, Word, Excel, PDF documents and different types of images to PNG images • XML-RPC methods: The XML-RPC interface was extended to enable the transfer of new parameters needed to add a document to a videoconferencing session and to change the slide number • FFmpeg decoder and converter: This component is used to decode the PNG images and convert the RGB (Red Green Blue) color space to the YUV (Luminance Hue Chrominance) representation used in live video streaming applications • File download Servlet: This component is used to download the document from the videoconferencing server [3.1 System architecture and functions] XML-RPC as “media channel”… Service logic: The service logic of the mcuWeb application and the media server was extended to enable the developed components to work together and cooperate to provide the slide presentation service A file upload request represents an HTTP request submitted using the POST method (see Figure 5). The upload request will be forwarded from the HTTP Servlet to the file upload Servlet, which can parse that request. As soon as the document has been completely uploaded to the server, the conference manager, which is in charge of handling the service logic, will be informed. In response, the conference manager will first examine the format of the uploaded document and according to that it orders the corresponding converter to convert the document to PNG images [4.6 Virtual whiteboard] “Furthermore, the open source project SVG-edit, which represents a web-based, SVG (Scalable Vector Graphics) drawing editor that is written in JavaScript and works in any modern browser [13], was implemented to the videoconferencing system.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Zeidan with the teachings of Yano, Ng in order to provide a system that teaches utilizing additional details regarding WebRTC. The motivation for applying Zeidan teaching with Yano, Ng teaching is to provide a system that allows for controlling of media server of Ng. Yano, Ng, Zeidan are analogous art directed towards networked applications. Together Yano, Ng, Zeidan teach every limitation of the claimed invention. Since the teachings were analogous art known at the 
Claim 17, the combination teaches the claim, wherein Ng teaches “the communication apparatus of claim 16, wherein each of said at least one browser function relates to real-time data handling at the physical unit for media data that includes at least one of audio data, video data ([A. General View] “WebRTC browsers that want to join a conference can be connected in a variety of ways. For simplicity, we use a A P2P-MCU Approach to Multi-Party Video Conference with WebRTC centralized web server to handle signaling between WebRTC capable browsers as illustrated in Fig. 1.” [C. Peer-to-Peer MCU] MCU host runs in a desktop browser which is normally behind a NAT.), speech data, transaction data, and gaming data”.
Rational to claim 16 is applied here.
Claim 18, the combination teaches the claim, wherein Ng teaches “the communication apparatus of claim 16, wherein the at least one browser function includes at least one of: utilizing said WebRTC data channel invoking media capturing or replaying capabilities of devices of the physical unit, and an RTC peer connection API utilizing said WebRTC data channel invoking corresponding WebRTC protocols establishing a real-time data connection from the physical unit to a third party on behalf of the virtual unit ([C. Eight-Peers Video Chat] In the real word, different devices would have different capabilities. Mobile devices have less processing power, bandwidth, memory capacity, and screen size than desktop computers. Standard definition video suited for desktop computers is too demanding for mobile devices. In order to support heterogeneous devices, different devices should receive video and audio streams in their preferred profile. In WebRTC, the basic method to support multiple participants is to use multiple Peer Connection objects, one for each participant. But this method is difficult to mix the streams into one and encoded it for different media profiles. In our approach, MCU host has sufficient processing power and network bandwidth to mix and deliver media streams for each participant in preferred profile directly as illustrated in Fig. 8.)”.
Rational to claim 16 is applied here.
Claim 19, the combination teaches the claim, wherein Zeidan teaches “the communication apparatus of claim 16, wherein the first WebRTC media engine is enabled and assigned to a first data channel API implemented in said first web browser running at the physical unit and the second WebRTC media engine is enabled and assigned to a second data channel API implemented in said second web browser running at the virtual unit ([3.2 System Implementation] “Moreover, Kamailio was configured to support WebSockets by adding the new developed WebSocket module. This configuration allows Kamailio to act as WebSocket server that is capable of sending and receiving SIP over WebSockets messages. Finally, several open source SIP WebRTC clients were implemented to the system. All of these solutions represent SIP WebSocket clients relevant to RFC 6455 [10] and to draft-ietf-sipcoresip-websocket [11]. The implemented WebRTC clients are written in JavaScript and provided by a locally implemented Apache web server (see Figure 3). The WebSocket signalling procedure is illustrated in Figure 4. First, the participant has to download the WebRTC client from the Web server using Google Chrome Web browser. To register the WebRTC client on the Kamailio SIP Call Server, a TCP connection has to be first established between Kamailio and the WebRTC client followed by an opening WebSocket handshake to switch protocols from HTTP to WebSocket (i.e. channel), where Kamailio and the WebRTC client define and specify SIP as a WebSocket sub-protocol. From now on and during this session, all SIP messages will be transferred over the WebSocket protocol. The main function of the WebSockets server (Kamailio) is represented in this scenario by translating SIP over WebSockets messages coming from WebRTC clients to SIP messages, and then forwarding them to the Application Server and vice versa.”)”.
Rational to claim 16 is applied here.
Claim 20, the combination teaches the claim, wherein Zeidan teaches “the communication apparatus of claim 16, wherein said at least one browser function includes capturing or replay of end-to-end real-time data delivered or received towards a third party, and wherein said local device API is enabled in said first web browser run at the physical unit ([3.1 System, architecture and functions] • Media Server, which represents an open source component that provides all media handling functionalities such as audio, video and text encoding and decoding, media mixing, web broadcasting and finally, recording and playback of files. The Media Server can be divided into the following components: open source encoder libraries, video and audio mixers, FFmpeg and an XML-RPC (Extensible Markup Language- Remote Procedure Call) server).
Rational to claim 16 is applied here.
Claim 25, the combination teaches the claim, wherein Zeidan teaches “the communication apparatus of claim 16, wherein said VDI-aware WebRTC application comprises a WebSocket client cooperable with a WebSocket stack implemented and assigned to a WebSocket API enabled in said second web browser run at the virtual unit ([3.2 System Implementation] “Moreover, Kamailio was configured to support WebSockets by adding the new developed WebSocket module. This configuration allows Kamailio to act as WebSocket server that is capable of sending and receiving SIP over WebSockets messages. Finally, several open source SIP WebRTC clients were implemented to the system. All of these solutions represent SIP WebSocket clients relevant to RFC 6455 [10] and to draft-ietf-sipcoresip-websocket [11]. The implemented WebRTC clients are written in JavaScript and provided by a locally implemented Apache web server (see Figure 3). The WebSocket signalling procedure is illustrated in Figure 4. First, the participant has to download the WebRTC client from the Web server using Google Chrome Web browser. To register the WebRTC client on the Kamailio SIP Call Server, a TCP connection has to be first established between Kamailio and the WebRTC client followed by an opening WebSocket handshake to switch protocols from HTTP to WebSocket (i.e. channel), where Kamailio and the WebRTC client define and specify SIP as a WebSocket sub-protocol. From now on and during this session, all SIP messages will be transferred over the WebSocket protocol. The main function of the WebSockets server (Kamailio) is represented in this scenario by translating SIP over WebSockets messages coming from WebRTC clients to SIP messages, and then forwarding them to the Application Server and vice versa.”)”.
Rational to claim 16 is applied here.
Claim 26, “a server comprising: a processor connected to a non-transitory computer readable medium, the server configured to provide a virtual desktop unit for a physical unit when connected via a network so that web browser runs at said virtual desktop unit and a WebRTC data channel is similar to claim 16 and therefore rejected with the same references and citations.
Claim 27, the combination teaches the claim, wherein Zeidan teaches The server of claim 26, wherein the server is configured to control the accessible browser functions of said further web browser running at the physical unit utilizing said WebRTC data channel via a control process comprising: controlling the further web browser so that a virtual desktop infrastructure (VDI) WebRTC application remotely controls a local device controller of the physical unit that is assigned to a local device application programming interface (API) for controlling local media via a local media channel ([3.3 Development of additional services] The previous sections presented the architecture and implementation of the system providing videoconferences with a HD resolution. Furthermore, the open source solution was extended and modified to embed documents. This development enables participants to interact and deal with documents within a live videoconferencing session. The slide presentations development can be divided into the following components: • File upload Servlet: This component is used to upload the document to the videoconferencing server • Converters: Four converters that can be used to convert PowerPoint, Word, Excel, PDF documents and different types of images to PNG images • XML-RPC methods: The XML-RPC interface was extended to enable the transfer of new parameters needed to add a document to a videoconferencing session and to change the slide number • FFmpeg decoder and converter: This component is used to decode the PNG images and convert the RGB (Red Green Blue) color space to the YUV (Luminance Hue Chrominance) representation used in live video streaming applications • File download Servlet: This component is used to download the document from the videoconferencing server [3.1 System architecture and functions] XML-RPC as “media channel”… Service logic: The service logic of the mcuWeb application and the media server was extended to enable the developed components to work together and cooperate to provide the slide presentation service A file upload request represents an HTTP request submitted using the POST method (see Figure 5). The upload request will be forwarded from the HTTP Servlet to the file upload Servlet, which can parse that request. As soon as the document has been completely uploaded to the server, the conference manager, which is in charge of handling the service logic, will be informed. In response, the conference manager will first examine the format of the uploaded document and according to that it orders the corresponding converter to convert the document to PNG images [4.6 Virtual whiteboard] “Furthermore, the open source project SVG-edit, which represents a web-based, SVG (Scalable Vector Graphics) drawing editor that is written in JavaScript and works in any modern browser [13], was implemented to the videoconferencing system.”)”.
Rational to claim 16 is applied here.
Claim 28, “the server of claim 27, wherein the accessible browser functions of said further web browser relates to real-time data handling at the physical unit for media data that includes at least one of audio data, video data, speech data, transaction data, and gaming data” is similar to claim 17 and therefore rejected with the same references and citations.
Claim 29, “the server of claim 27, wherein the accessible browser functions of said further web browser includes at least one of: utilizing said WebRTC data channel to invoke media capturing or replaying capabilities of devices of the physical unit, and an RTC peer connection API utilizing said WebRTC data channel to invoke corresponding WebRTC protocols establishing a real-time data connection from the physical unit to a third party on behalf of the virtual unit” is similar to claim 18 and therefore rejected with the same references and citations.
Claim 30, “the server of claim 27, wherein the accessible browser functions of said further web browser includes capturing or replaying of end-to-end real-time data delivered or received towards a third party” is similar to claim 20 and therefore rejected with the same references and citations.
Claim 32, “a method of controlling one or more accessible browser functions of a physical side of a remote or virtual desktop environment, said method comprising: setting up a virtual desktop infrastructure (VDI) between a physical unit of a user on a physical side, and a virtual unit assigned to said user, on a virtual or remote side; running a first web browser at the physical unit and a second is similar to claim 16 and therefore rejected with the same references and citations.
Claim 33, “the method of claim 32, wherein said data channel is a WebRTC data channel established between a first WebRTC media engine enabled and assigned to a first data channel API implemented in said first web browser running at the physical unit and a second WebRTC media engine enabled and assigned to a second data channel API implemented in said second web browser running at the virtual unit” is similar to claim 19 and therefore rejected with the same references and citations.
Claim 34, “the method of claim 32, wherein the data channel is a WebRTC data channel ” is similar to claim 16 and therefore rejected with the same references and citations.
Claim 35, “the method of claim 32, wherein the at least one browser function of said first web browser relates to real-time data handling at the physical unit for media data that includes audio data, video data, speech data, transaction data, and/or gaming data” is similar to claim 17 and therefore rejected with the same references and citations.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Ng in further view of Zeidan in further view of Balasaygun (Pub. No. US 2015/0304359).
Claim 21, the combination may not explicitly teach the limitations of the claim.
Balasaygun teaches “The communication apparatus of claim 16, wherein a head-less WebRTC extension is implemented in the WebRDS application implemented in the first web browser in the physical unit, said head-less WebRTC extension comprising a data channel server cooperable with a first data channel API assigned to said first WebRTC media engine enabled in said first web ([0038] With continuing reference to FIG. 2, the session token converter 12 is communicatively coupled to the scripting engine 22, as indicated by bidirectional arrow 40. In some embodiments, the session token converter 12 may be implemented as an extension or plug-in for the enterprise web client 18, may be integrated into the WebRTC functionality provider 52 and/or into the browser through the scripting engine 22 and/or another element of the enterprise device, and/or may be part of the WebRTC application (not shown) downloaded from the web application server 30. As discussed in further detail below, this coupling allows the session token converter 12 to receive elements such as WebRTC session description tokens (not shown) from the scripting engine 22. This coupling also allows the session token converter 12 to send elements and messages to the scripting engine 22. Further, the session token converter 12 is communicatively coupled to the enterprise SIP engine 16, as indicated by bidirectional arrow 42. As discussed in further detail below, this coupling allows the session token converter 12 and the enterprise SIP engine 16 to exchange SIP-based messages. Finally, the enterprise SIP engine 16 and the media server 20 are also communicatively coupled, as indicated by bidirectional arrow 44, so that messages between these two elements may be exchanged during initiation of an interactive session. In this manner, the session token converter 12 provides a mechanism by which enterprise features and policies may be applied to WebRTC interactive sessions within the enterprise network 14 using the existing enterprise SIP engine 16.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Balasaygun with the teachings of Yano, Ng, Zeidan in order to provide a system that teaches details regarding environment of Yano. The motivation for applying Balasaygun teaching with Yano, Ng, Zeidan teaching is to provide a system that allows for improved communications. Yano, Ng, Zeidan, Balasaygun are analogous art directed towards web processing. Together Yano, Ng, Zeidan, Balasaygun teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Balasaygun with the teachings of Yano, Ng, Zeidan by known methods and gained expected results. 
Claim 22, the combination teaches the claim, wherein Balasaygun teaches “The communication apparatus of claim 21, wherein the head-less WebRTC extension is downloaded JavaScript code ([0030] In this embodiment, the enterprise web client 18 comprises the scripting engine 22 and a WebRTC functionality provider 52. As previously described, the scripting engine 22 enables client-side applications written in a scripting language, such as JavaScript, to be executed within the enterprise web client 18. The scripting engine 22 also provides an application programming interface (API) to facilitate communications with other functionality providers within the enterprise web client 18 and/or the enterprise device 50, and/or with other web clients, devices, or web servers. The WebRTC functionality provider 52 implements the protocols, codecs, and APIs necessary to enable real-time interactive sessions via WebRTC. The scripting engine 22 and the WebRTC functionality provider 52 are communicatively coupled via a set of defined APIs, as indicated by bidirectional arrow 54.)”.
Rational to claim 21 is applied here.
Claim 23, the combination teaches the claim, wherein Balasaygun teaches “the communication apparatus of claim 21, further comprising a step of downloading said WebRDS application to said first web browser running at said physical unit from a remote WebRDS server, said WebRDS application including said head-less WebRTC extension ([0030] In this embodiment, the enterprise web client 18 comprises the scripting engine 22 and a WebRTC functionality provider 52. As previously described, the scripting engine 22 enables client-side applications written in a scripting language, such as JavaScript, to be executed within the enterprise web client 18. The scripting engine 22 also provides an application programming interface (API) to facilitate communications with other functionality providers within the enterprise web client 18 and/or the enterprise device 50, and/or with other web clients, devices, or web servers. The WebRTC functionality provider 52 implements the protocols, codecs, and APIs necessary to enable real-time interactive sessions via WebRTC. The scripting engine 22 and the WebRTC functionality provider 52 are communicatively coupled via a set of defined APIs, as indicated by bidirectional arrow 54.)”.
Rational to claim 21 is applied here.
Claim 24, the combination teaches the claim, wherein Balasaygun teaches “the communication apparatus of claim 21, wherein said head-less WebRTC extension is implemented in said first web browser independently from said WebRDS application ([0030] In this embodiment, the enterprise web client 18 comprises the scripting engine 22 and a WebRTC functionality provider 52. As previously described, the scripting engine 22 enables client-side applications written in a scripting language, such as JavaScript, to be executed within the enterprise web client 18. The scripting engine 22 also provides an application programming interface (API) to facilitate communications with other functionality providers within the enterprise web client 18 and/or the enterprise device 50, and/or with other web clients, devices, or web servers. The WebRTC functionality provider 52 implements the protocols, codecs, and APIs necessary to enable real-time interactive sessions via WebRTC. The scripting engine 22 and the WebRTC functionality provider 52 are communicatively coupled via a set of defined APIs, as indicated by bidirectional arrow 54.)”.
Rational to claim 21 is applied here.
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Ng in further view of Zeidan in further view of Marjou (Pub. No. US 2017/0142588).
Claim 31, the combination may not explicitly teach the limitations of the claim.
Marjou teaches “the server or claim 27, wherein said WebRTC data channel is establishable between a first WebRTC media engine enabled and assigned to a first data channel API implemented in said further web browser running at the physical unit and a second WebRTC media engine enabled and assigned to a second data channel API implemented in said web browser running at the virtual unit ([0010] When data streams cannot be exchanged using P2P, for example due to NAT ("Network Address Translation") or elements such as a firewall, a technology called ICE ("Internet Communication Engine") used by WebRTC allows exchanging data between web browsers through intermediate media servers or media relays (called TURN servers, for "Traversal Using Relays around NAT"). Communication between web browsers is thus permitted but the routing time for the data is increased.)”.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199